Citation Nr: 1400094	
Decision Date: 01/02/14    Archive Date: 01/16/14

DOCKET NO.  12-01 684	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for a psychiatric disorder, to include posttraumatic stress disorder (PTSD) and a depressive disorder.


REPRESENTATION

Appellant represented by:	John R. Worman, Attorney at Law


ATTORNEY FOR THE BOARD

M. Peters, Associate Counsel



INTRODUCTION

The Veteran had active duty service from February 1987 to October 1990.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota, which denied separate claims of service connection for PTSD and an acquired psychiatric disorder diagnosed as major depression.  The Veteran timely appealed that decision.

The Board has recharacterized the issue on appeal as a broad claim for a psychiatric disorder in light of the holding in Clemons v. Shinseki, 24 Vet. App. 1 (2009), that a claim for PTSD is a claim for any psychiatric disorder.

The appeal is REMANDED to the RO.  VA will notify the appellant if further action is required.


REMAND

The Veteran's enlistment examination demonstrates the Veteran was psychologically normal on entrance into military service; there is no notation of any pre-existing psychiatric condition.  The Veteran also denied any psychiatric symptomatology in his Report of Medical History.  The Veteran's service treatment records document that he was in a motor vehicle accident in 1989, wherein he fractured his left femur.  Eventually, the Veteran was medically discharged from the service as a result of his fractured left femur.  In his separation examination, the Veteran was again noted as being psychologically normal; he did not complain of any psychiatric symptoms, especially depression, at that time.  None of the intervening service treatment records document any complaints of, treatment for, or diagnosis of any psychiatric symptoms or conditions.

The Veteran has undergone several VA and private psychiatric evaluations.  Routinely, all of those examinations indicate that the Veteran reported depressive symptomatology stemming from childhood and physical abuse therein.  The VA examiners have all agreed that the Veteran's current psychiatric problems are due to his childhood abuse and there has been no indication from those professionals that the problems are due to service.  

The private examiner indicated that while there were some pre-existing psychiatric issues, those resolved when the Veteran was in the military service but that his current psychiatric problems stem from his motor vehicle accident in service.  The private examiner's opinion, however, does not discuss the Veteran's extensive history of substance abuse, particularly crack cocaine use, and the July 2009 VA examiner's findings that such depressive symptoms may be related to such use.

While the Board acknowledges the private examiner's opinion, the Board finds that it is necessary to obtain a more comprehensive examination.  Thus, the Board is remanding this case at this time.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); see also Kowalski v. Nicholson, 19 Vet. App. 171, 179 (2005) (a VA examination must be based on an accurate factual premise). 

Ongoing private, Vet Center and VA treatment records should also be obtained.  See 38 U.S.C.A. § 5103A(b), (c); 38 C.F.R. § 3.159(b); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim); Dunn v. West, 11 Vet. App. 462, 466 (1998) (Vet Centers are considered VA facilities for the purposes of the duty to assist in obtaining records). 

Accordingly, the case is REMANDED for the following actions:

1.  Obtain any relevant VA treatment records from the Minneapolis VA Medical Center, or any other VA medical facility that may have treated the Veteran, since August 2011 and associate those documents with the claims file.

2.  Obtain any relevant records from the Minneapolis Vet Center and associate those documents with the claims file.

3.  Ask the Veteran to identify any private treatment that he may have had for his psychiatric disorders, which is not already of record.  After securing the necessary releases, attempt to obtain and associate those identified treatment records with the claims file.  If any identified records cannot be obtained and further attempts would be futile, such should be noted in the claims file and the Veteran should be notified so that he can make an attempt to obtain those records on his own behalf.

4.  Thereafter, schedule the Veteran for a VA psychiatric examination with a psychiatrist to determine whether any current psychiatric disorder is related to service or his service-connected disabilities.  The claims file must be made available to and be reviewed by the examiner in conjunction with the examination.  

Following review of the claims file and examination of the Veteran, the examiner should identify all psychiatric disorders found, to include any depressive disorder or PTSD; the examiner should specifically determine if the Veteran suffers from PTSD under the DSM-IV as required by 38 C.F.R. § 4.125.  If the Veteran is shown to have PTSD, the examiner should specifically indicate which stressor from which that diagnosis stems.

The examiner should specifically list all psychiatric disorders found in the VA treatment records.  The examiner should then indicate whether such disorders are present at the time of the examination, and if not, whether those disorders have resolved or whether such were mis-diagnosed or inappropriately diagnosed previously in the record.

Thereafter, the examiner should opine as to the following:

(a) For each psychiatric disorder found, the examiner should render an opinion regarding whether each disorder more likely, less likely, or at least as likely as not (50 percent or greater probability) began in or is otherwise related to military service, to include the noted 1989 motor vehicle accident therein.

(b) Then, the examiner should render an opinion whether each more likely, less likely, or at least as likely as not is due to or caused by the Veteran's service-connected disabilities, to include his fractured left femur, left hip, left knee, lumbar spine, hypertension, and any service-connected scarring.

(c) Finally, the examiner should render an opinion regarding whether each has been aggravated (i.e., permanently worsened beyond the normal progression of that disease) by his service-connected disabilities, to include his fractured left femur, left hip, left knee, lumbar spine, hypertension, and any service-connected scarring.  

If aggravated, specify the baseline of disability prior to aggravation, and the permanent, measurable increase in disability resulting from the aggravation.

The examiner should also discuss symptoms experienced during and after discharge from service and/or since onset, lay and medical evidence with regard to continuity of symptomatology since discharge from service and/or since onset, and any other lay statements with regard to the development of psychiatric disorder(s) and how such statements comport with generally accepted medical norms.  The medical reasons for accepting or rejecting the Veteran's theories of entitlement to service connection must be set forth in detail.

The examiner should additionally discuss the July 2009 VA Psychological Assessment, March 2010 VA examination, November 2010 Vet Center Psychological Evaluation, December 2010 VA examination and the subsequent November 2011 Addendum opinion, and the August 2012 Private Psychological Evaluation.  The examiner should also discuss the Veteran's 2001 and 2006 private psychiatric hospital records.

All opinions must be accompanied by a clear rationale.  If the examiner determines that he cannot provide an opinion without resorting to speculation, the examiner should explain the inability to provide an opinion, identifying precisely what facts could not be determined.  In particular, he should comment on whether an opinion could not be provided because the limits of medical knowledge have been exhausted or whether additional testing or information could be obtained that would lead to a conclusive opinion.  Jones v. Shinseki, 23 Vet. App. 382, 389 (2010).  (The agency of original jurisdiction should ensure that any additional evidentiary development suggested by the examiner be undertaken so that a definite opinion can be obtained.)

5.  Following any additional indicated development, review the claims file and readjudicate the Veteran's claim of service connection for a psychiatric disorder, to include PTSD and a depressive disorder.  If the benefits sought on appeal remain denied, furnish the Veteran and his representative a supplemental statement of the case and give them the opportunity to respond thereto before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


_________________________________________________
RYAN T. KESSEL
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

